DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement and amendments to the claims filed on August 25, 2022 have been received and entered. Claims 2-3, 12-13, 17-20, 23, 27-28 and 31 have been canceled. Claims 1, 4-11, 14-16, 21-22, 24-26, 29 and 30 are pending in the instant application. 
	Election/Restrictions
Applicant’s election of claims 1, 4-11, 14-16, 21-22, 24-26, 29 and 30 (group I) in the reply filed on August 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant also elect the species of mutation in Tex11 as species for examination. 

Priority
This application is a 371 of PCT/US2018/043948 filed on 07/26/2018 that claims priority from US provisional application no 62/537,370 filed on 07/26/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1, 4-11, 14-16, 21-22, 24-26, 29 and 30 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, 14-16, 21-22, 24-26, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
 The claims are directed to a method for a method of treating non-obstructive azoospermia (NOA) in a male subject caused by a genetic mutation, comprising: introducing a recombinant nucleic acid molecule into spermatogonial stem cells (SSCs) from the testes of the male subject, wherein the nucleic acid molecule corrects the genetic mutation causing the NOA, thereby generating transformed SSCs; isolating transformed SSCs that are heterozygous or hemizygous for the genetic mutation, thereby generating isolated transformed SSCs; and introducing the isolated transformed SSCs that are heterozygous or hemizygous for the genetic mutation into the male subject, thereby treating NOA in the subject. Dependent claim 11 is directed to the method, further comprising: introducing sperm from the treated male subject into a female egg, thereby generating one or more embryos; and selecting embryos that comprise the recombinant nucleic acid molecule, wherein the recombinant nucleic acid molecule is transmitted to progeny of the subject subsequently limiting implanting the selected embryos into a uterus to establish a pregnancy. Dependent claim further limits the method of claim 1 wherein the recombinant nucleic acid molecule comprises a cDNA encoding a therapeutic gene subsequently limiting, wherein the recombinant nucleic acid molecule comprises a recombinant DNA template to direct homology directed modification of the subject's genome.  Claim 24 is directed to the method of claim 1, wherein the method further includes: introducing a Cas9 protein or Cas9 encoding nucleic acid molecule into the SSCs from the testis of the male subject, wherein the Cas9 protein and the recombinant nucleic acid molecule are complexed to one another, prior to introducing into SSCs from the testis of the male subject.  Claim 26 limits the method of claim 1, wherein the recombinant nucleic acid molecule targets an endogenous native locus associated with NOA, or targets or a safe harbor locus. Claims 30 limits the genetic mutation causing the NOA comprises a mutation in TEX 11, GCNA, PORCN, MAGEB 10, AKAP4, FMR1, SCML2, SOX3, MCM8, androgen receptor (AR), AFF4, AKAP9 or SOHLH.
 Thus, the nature of Applicant's invention is the application of Spermatogonial stem cell (SSC) transplantation with or without genomic editing to treat non-obstructive azoospermia (NOA) and comorbid diseases in any male subject including human subject with or without transmitting the therapeutic gene to offspring of the infertile subject. 

Breadth of the claims:
  	The claims are broadly directed to a method of treating non-obstructive azoospermia (NOA) in any male subject caused by any genetic mutation, comprising: introducing any recombinant nucleic acid molecule into spermatogonial stem cells (SSCs) from the testes of the male subject, wherein the nucleic acid molecule corrects the genetic mutation causing the NOA, thereby generating transformed SSCs; isolating transformed SSCs that are heterozygous or hemizygous for the genetic mutation, thereby generating isolated transformed SSCs; and introducing the isolated transformed SSCs that are heterozygous or hemizygous for the genetic mutation into the male subject, thereby treating NOA in the subject.. The specification contemplated that the subjects that can be treated include human and veterinary mammals, such as primates, mice, rats, rabbits, bulls, horses, cows, pigs, and sheep (see para. 120 of the specification). The dependent claims limit the genetic defect causing the NOA comprises any recessive mutation or any dominant mutation. The claims are further directed to method further comprising introducing sperm from the treated male subject into a female egg, thereby generating one or more embryos; and selecting embryos that comprise the recombinant nucleic acid molecule, wherein the recombinant nucleic acid molecule is transmitted to progeny of the subject.  Claim 16 limits the method of claim 1, wherein the genetic mutation causes another comorbid disease, and the method treats the comorbid disease in the treated subject and in progeny of the treated subject. The dependent claims further limit the method, wherein the method further includes: introducing via any route and any mean a Cas9 protein or Cas9 encoding nucleic acid molecule into the SSCs from the testis of the male subject and wherein the recombinant nucleic acid molecule targets any endogenous native locus associated with NOA, or targets or any known or yet to identified safe harbor locus. The dependent claims further limit to the genetic mutation causing the NOA comprises any mutation in TEX11, GCNA, PORCN, MAGEB10, AKAP4, FMR1, SCML2, SOX3, MCM8, androgen receptor (AR), AFF4, AKAP9 or SOHLH1.  
Instant rejection is based on: 1) the absence of an enabling disclosure to address the issues of unpredictability with in vivo or in utero introducing nucleic acid molecule that corrects any known or yet to be identified genetic mutation causing NOA delivered via any route and mean into any species of SSC, 2) isolating human SSC or SSC derived from plurality of different subject that have heterozygous or hemizygous genetic mutation that results in NOA , 3) culturing and maintaining and/or cryopreserving said SSC with or without genetic modification to correct plurality of mutation as embraced by the breadth of the claim to correct NOA; 4) administering Cas protein or nucleic acid encoding Cas9 and sgRNAs in SSC  via various administration routes or method; 5) , a predicable model for any genetic defect causing the NOA comprises any recessive or any dominant mutation subsequently limiting to the genetic mutation causing the NOA comprises any mutation in TEX11, GCNA, PORCN, MAGEB10, AKAP4, FMR1, SCML2, SOX3, MCM8, androgen receptor (AR), AFF4, AKAP9 or SOHLH1, 6) a transgene integrated at any safe harbor locus and 7) germline editing using Crispr/Cas system in SSC derived from any subject intended to treat NOA.  The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan.
Guidance of the Specification and The Existence of Working Examples:
The specification prophetically provides a general description of a method for in vivo somatic cell gene therapy (see fig. 1A-1C). Figure 2A-D discloses a SCARKO mice model of NOA. Figures 3-5 teaches somatic gene therapy by delivering Adeno-EF1a-eGFP-AR gene therapy vector to express eGFP reporter gene in Sertoli cells thereby restoring sperm production in SCARKO mice. The specification explicitly teaches Adeno-EF1a-eGFP-hAR transduces Sertoli cells, but not germ cells. Therefore, claim 1 as presented is not enabling for in vivo or in utero introduction of introduction of a recombinant nucleic acid molecule into spermatogonial stem cells (SSCs).  Figure 8-9 and 11 prophetically disclose the schematic for an ex vivo germline gene therapy for autosomal recessive or dominant disorder by inserting therapeutic gene into endogenous locus. Figure 10 discloses constructs that can be used for ex vivo gene editing of spermatogonial stem cells (SSCs) from the testis or ex vivo gene editing of male or female patient-derived induced pluripotent stem cells (iPSCs). Figure 12 and 13 teaches efficient transfection of the mouse SSC and validation of sgRNA targeting human SOHLH1 and TEX 11 gene that target the c.346-1G>A mutation of SOHLH1 intron 3, whereas the sgRNA targeting TEX11 was designed to target the a c.792+1G->A. Applicant example only prophetically provides a schematic of treatment of male infertility, including non-obstructive azoospermia (NOA) and comorbid diseases, with or without transmitting the therapeutic gene to offspring of the infertile subject.  
 State of the Art and Predictability of the Art and the Amount of Experimentation Necessary:  
The state of the art before the effective filing date of instant invention teach direct injection of adenoviral vector into either the testis or epididymis resulted in lacZ expression only within the interstitium of the testis and not within seminiferous tubules. Despite direct exposure of spermatogenic cells or mature sperm to high titers of virus, lacZ expression was likewise not detected in embryos suggesting direct exposure of mouse SSC to high doses of adenoviral vector does not result in germ line transduction (see Hall et al Human Gene Therapy, 2000, 11: 1705-1712). This is consistent with teaching of instant application showing Adeno-EF1a-eGFP-hAR transduces Sertoli cells, but not germ cells (see figure 5). Thus, claims as presented are not enabling for introducing a recombinant nucleic acid molecule directly in vivo or in utero into spermatogonial stem cells (SSCs) having any genetic mutation causing NOA in the male subject. The guidance provided in the specification is limited to transfecting EF1a-eGFP in an isolated mouse SSC using PEI (see example and figure 10). Regarding male infertility, the art teaches that male infertility can have many different causes. Specifically, Raheem et al. (Trends in Urology & Men's Health, September/October, 2011, 8-11) teaches that male infertility can be cause by a variety of mutations in non-obstructive causes. For instance, a deletion in the AZF region of the Y chromosome, the claimed method non-obstructive azoospermia to be treated by the transplantation of genetically modified SSC that corrects the mutation causing NOA into the seminiferous tubules. Raheem continue to teach that there are numerous other genes not yet identified that regulate sperm production, hormone production and hormone receptors. Any defect in such genes will impair fertility (see page 9, col. 2, last para.). The art taches “NOA is not a single genetic condition, but rather a clinical endpoint of a spectrum of alternative pathological processes and sub-phenotypes. Given the large number of genes implicated in spermatogenesis and testicular function, a high heterogeneity in monogenic defects that may cause NOA is expected. Alternative forms of genetic inheritance of the condition are to be considered. NOA may manifest itself through autosomal recessive (AR) mutations inherited from fertile parents and combined to a pathogenic genotype in the homozygous, compound heterozygous or hemizygous form. Alternatively, NOA can be caused by maternally inherited or de novo mutations in X-chromosomal or dosage sensitive autosomal dominant (AD) genes” (see Kasak et al Human Genetics (2021) 140:135–154, page 137, col. 1, para. 2).  However, the claimed method would not treat NOA caused by a mutation taught Kasak and Raheem since the specification has not taught that any sperm were produced by the claimed method or that spermatogenesis had occurred in the seminiferous tubule following transplantation of transformed SSCs that are heterozygous or hemizygous for the genetic mutation causing NOA into the male subject.   An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 
The claims encompass culturing and maintaining said SSC derived from any species of male subject having a genetic modification to correct plurality of mutation as embraced by the breadth of the claim to correct NOA and introducing said isolated transformed SSCs into the male subject. The specification teaches efficient transfection of the mouse SSC and validation of sgRNA targeting human SOHLH1 and TEX 11 gene that target the c.346-1G>A mutation of SOHLH1 intron 3. The specification prophetically contemplates genetically modifying SSC using any of a variety of transfection/transduction reagents. However, the guidance provided in the specification is limited to use of polyethyleneimine (PEI) to genetically modify SSC that could be transplanted to a mouse testis to produce colonies of spermatogenesis (see example 2, fig. 12). However, the specification is silent on treating NOA caused by any known or yet to identified mutation by transplanting any transformed SSCs that are heterozygous or hemizygous for the genetic mutation into the male subject as specification has not taught that any sperm were produced by the claimed method or that spermatogenesis had occurred in the seminiferous tubule in any male subject having non-obstructive azoospermia (NOA) in a caused by a genetic mutation in any predictable animal model. The state of art reported direct exposure of mouse SSC to high doses of adenoviral vector does not result in germ line transduction (see Hall et al Human Gene Therapy, 2000, 11: 1705-1712). Valli et al (Fertility and Sterility, 2014, Vol. 101, No. 1, 3- 13) teach that rodent SSCs can be greatly expanded in culture and maintain competence to generate spermatogenesis and restore fertility upon transplantation. However, a number of laboratories have reported culturing human SSCs, including three from the testes of prepubertal patients. These human tissue studies are promising but challenged by the inability to evaluate the full spermatogenic potential of cultured cells by homologous species transplantation into human testes. To date, each laboratory has used a different approach to culture human SSCs and different methods to assess outcomes. These published human SSC culture results need to be replicated in other laboratories and evaluated using robust markers of human spermatogonia and by xenotransplantation to nude mice (see page 8, col. 1, para. 1). This is further evidenced by Orwig who emphasizes that germline gene therapy has many challenges including establishing human SSC culture system to select and expand accurate clone. The specification fails to Orwig states stable long-term human SSCs culture system is still under development and nothing independently has replicated yet (see page 16 of Orwig et al “Gene therapy in and around the germline: International Summit on Human Gene Editing: A Global Discussion,” Washington, DC, December 1-3, 2015 (18 pages), IDS). Orwig (“Gene Therapies for Male Infertility,” presentation at International Research Symposium: Regulation of Germ Cell Development, in vivo & in vitro, Fukuoka, Japan, July 27, 2017 (page 14), IDS) that concludes that human SSC culture are needed for germline gene therapy suggesting the filed was still evolving and would have required undue experimentation to make and use the invention. Further, Mulder ( Human Reproduction Update, 2016, 22(5) 561-573) teaches “human SSCs may change (epi)genetically when exposed to an in vitro environment. … cultured human SSCs showed changes in DNA methylation in some selected regions of maternal and paternal imprinted genes (page 568, col. 2, para. 2). It is further disclosed that at the time of filing of instant application it was unclear whether genomic manipulation of SSCs harbors any extra risks for the patient or his offspring (see page 568, col. 2, para. 3).  In the instant case, neither prior art nor instant specification provide any guidance to overcome the culturing and maintaining human SSC to introduce said cells via any mean a recombinant nucleic acid molecule to correct any known or yet to be identified genetic mutation causing NOA. The specification further fails to provide any evidence of introducing via any route the isolated transformed SSCs derived from plurality of different species of SSC that are heterozygous or hemizygous for any genetic mutation that causes NOA into the male subject, thereby treating NOA in the subject.   It is emphasized that specification is silent in producing any sperm in any of the working examples and no evidence of spermatogenesis has occurred following the transplantation of transformed SSCs that are heterozygous or hemizygous for a genetic mutation that cause NOA in a predictable animal model of NOA. The method is not enabling for introducing sperm from any NOA treated male subject into a female egg, thereby generating one or more embryos; and selecting embryos that do not comprise the recombinant nucleic acid molecule, wherein the recombinant nucleic acid molecule is not transmitted to progeny of the subject as there are no teachings in the art or the specification that without first producing sperm in the NOA treated subject or without undergoing spermatogenesis to generate sperm in the NOA treated subject. An artisan would have to perform undue experimentation to make and use the experimentation, without reasonable expectation of success. 
The claims encompass method wherein the recombinant nucleic acid molecule targets any endogenous native locus associated with NOA, or targets or a safe harbor locus.  The prophetic guidance provided in the specification is limited to a mouse endogenous (non-functional) SOHLH1 locus or safe harbor ROSA26 locus (see figure 12-13). However, prior art teaches stably integrating any nucleic acid at any safe harbor locus would not necessarily yield predictable gene expression. For instance, Bronson applied homologous recombination to introduce a single transgene copy into the HPRT locus. However, several reports implied that “targeted transgenesis” at the HPRT locus is not suitable to avoid unpredictable position effects in transgenic animals: Insertion of a lacZ gene under the control of the polyoma enhancer/HSV thymidine kinase promoter into Hprt resulted in variable beta-galactosidase expression that was both orientation and cell-type dependent (Shaw- White et al., Transgenic Res. 1: 1-13 (1993)). Transgenes under the control of the human and the chicken B-actin gene promoter showed widespread expression when inserted into the Hprt locus. Unexpectedly, however, the level of transcripts varied strongly in different tissues and expression of these transgenes, in contrast to the endogenous HPRT gene, appeared to be low or undetectable in kidney and liver (Bronson et al., Proc. Natl. Acad. Sci, USA, 93(17): 9067-72 (1996)). Hatada et al. demonstrated that the HPRT locus suppresses the |activity of both, the haptoglobin gene promoter as well as the herpes simplex thymidine kinase promoter in several tissues of mice (Hatada et al., J. Biol., Chem., 274(2):948-55, 1999). Likewise, a human eNOS promoter-LacZ reporter gene placed in the Hprt locus was found to be inactive in hepatic vessels that otherwise express the endogenous eNOS gene (Guillot et al., Physiol. Genomics, Mar. 13, (2):77-83, 2000). In a recent study, Ordova´s et al (Stem Cell Reports, 2015, 5, 918-931) teach AAVS1 locus cannot be considered a universally safe harbor locus for reliable transgene expression in vitro (see abstract) (emphasis added). Ordova´s states that “our studies demonstrate that the AAVS1 locus is not as ‘‘safe’’ as suggested, as transgene expression was variable in both undifferentiated and hepatocyte committed ESC progeny in vitro. The AAVS1 has been described as an open chromatin locus by DNase hypersensitive assays and ChIP, but these studies did not cover the region targeted by the ZFNs in PSCs” (see page 927, col. 1, para. 2).  Ordova´s et al continue to “demonstrate that the region targeted by the ZFNs used in this study, but also in other studies and by TALENs and CRISPR/Cas9), can exert silencing in vitro via induction of de novo DNA methylation in undifferentiated hESC (see page 927, col. 1, para. 2). The claim as such do not specify any promoter to drive gene expression. This is critical because silenced or overactive promoter could disrupt spermatogenesis. The specification fails to teach either by southern blot or whole genome sequencing to screen for clones with random insertion of the transgene or for other off target insertion and/or deletion. There is no detection of gene-corrected clones either at nucleic acid or protein level as compared to the unmodified clone confirming the expression of transgene under control of any promoter. In view of foregoing, it is apparent that several factors confounded the method of targeted transgenesis at known or yet to be identified safe harbor locus or endogenous nonfunctional locus.  The specification fails to provide any guidance to overcome art recognized unpredictability for the breadth of the claims. The specification is further silent on inserting any recombinant nucleic acid molecule that targets any endogenous native locus associated with NOA, or targets or a safe harbor locus in the treatment of NOA caused by any genetic mutation. An artisan would have to perform undue experimentation without reasonable expectation of success in order to make and use the invention.
The claims encompass introducing recombinant nucleic acid molecule, such as a cDNA encoding a therapeutic gene, can express a protein that is missing or downregulated in the resulting transformed cell. Claims are also directed to introducing a recombinant nucleic acid molecule that includes a recombinant DNA template to direct homology directed modification of the treated subject's genome. The art teaches that variation in the efficiency with which a specific gRNA directed Cas9-mediated ablation suggesting that on-target efficiency of site directed mutation is highly gRNA dependent (Hsu et al Nat Biotechnology. 2013 Sep;31(9):827-32). This is further supported by Cowan et al (USPGPUB 20180141992) who teaches that variation in the efficiency with which a specific gRNA directed Cas9-mediated ablation is observed, even between gRNAs targeting the same exon or nearly overlapping sites (FIG. 5A-E) indicating that on-target efficiency of site directed mutation is highly gRNA dependent as previously noted by Hsu et al (Nat Biotechnology. 2013 Sep;31(9):827-32). In a post filing art, Devkota (BMB Rep. 2018; 51(9): 437-443) raise several issues including (i) immune reaction that is already activated in humans against the most widely used forms of Cas9, (ii) role of p53 after the generation of DSB as p53 is activated in response to DNA damage whether it is induced under natural circumstances or experimentally by Cas9 and (iii) off-target activity of Cas9 and the possibility of abnormal DNA rearrangement after DSB (see page 441, col. 2, para 1).  Dow et al (Trends in Molecular Medicine, 2015, 21, 609-621) reported “Despite significant effort to design better sgRNAs, the potential for off-target DNA cleavage or, in the case of dCas9 variants, undesired changes to gene expression or chromatin patterns is an ongoing concern. It is further disclosed that studies have revealed significant variability in the degree of off-target cleavage between individual sgRNAs, implying that it may be difficult to accurately predict off-target potential a priori.(see page 618, last para.).In a recent publication, Kosicki et al (Nature Biotechnology, 2018, 765-771) report significant on-target mutagenesis, such as large deletions and more complex genomic rearrangements at the targeted sites in mouse embryonic stem cells, mouse hematopoietic progenitors and a human differentiated cell line. Using long-read sequencing and long-range PCR genotyping, we show that DNA breaks introduced by single-guide RNA/Cas9 frequently resolved into deletions extending over many kilobases. Furthermore, lesions distal to the cut site and crossover events were identified. The observed genomic damage in mitotically active cells caused by CRISPR—Cas9 editing may have pathogenic consequences (see abstract). In the instant case, specification as well as claims fails to provide any information as to the structural elements required for correcting any genetic mutation that causing infertility has a dominant or recessive mode of inheritance, which can be corrected using the disclosed methods by genetic modification of the germline with germline transmission to progeny. The specification prophetically provides schematic as how to insert the corrective transgene into the endogenous locus that will allow regulation of expression from the endogenous promoters, as the CRISPR/Cas9 technology enables precise genomic integration (see fig. 9-11 of the specification). However, specification to provide any evidence that SSC could derived and maintained in culture from any species to genetically modify via any mean to correct any recessive or dominant known or yet to be identified heterozygous or homozygous mutation that causes NOA.  It should be noted that while Spermatogonial stem cell (SSC) auto transplantation (SSCT) is promising and likely to enable genomic correction in near future, however, art teaches human SSCs may change (epi)genetically when exposed to an in vitro environment. DNA methylation of maternal and paternal imprinted genes in uncultured murine SSCs did not alter after transplantation), whereas cultured human SSCs showed changes in DNA methylation in some selected regions of maternal and paternal imprinted genes.  Thus, … more preclinical studies are needed in this field to ensure safety for patients, as well as for their offspring (see page 568, col. 2, para. 2). Cox et al (Nature Medicine, 2015, 21, 121-131) with respect to genome editing describe “success of a given strategy will depend on the ease with which a therapeutic modification 'threshold' is achieved, a criterion that is governed by the fitness of edited cells; the DSB repair pathway used to edit the genome; and the efficiency of delivery of genome editing molecules to target cell types. If edited cells have an increased fitness relative to unedited cells, this will result in a selective advantage for edited cells, reducing the number of cells that initially needs to be edited to reverse disease symptoms (Fig. 2, see page 124, col. l to col. 2). Benjamin et al continue to teach that “Inefficient modification of target loci will be compounded by any inefficiencies in delivery, making tissues lacking robust delivery platforms particularly difficult to treat with this mode of therapy” (see page 127, col. 2, para. 3). Benjamin Cox et al also raise issue of “Genetic modifications are permanent, and deleterious off-target mutations could create cells with oncogenic potential, reduced fitness or functional impairment. Furthermore, oncogenic mutations resulting from off-target editing may lead to expansion of edited cells, and thus even low levels of off-target mutagenesis may have devastating consequences” (see page 128, col. 1, para. 6). Applicants fail to correlate the donor sequences with homology arms described in the specification and art at the time of filing to the “any recombinant nucleic acid” as broadly encompassed by claims. Applicants fail to indicate expression of homology directed modification of mutant protein in the SSCs of any subject was of a threshold level (specifically of a level capable of treating any genetic condition (eg NOA) as discusses supra in Benjamin Cox et al. Applicants fail to teach the amount of exogenous nucleic acid that corrects any mutation causing NOA in the SSCs of any species that is required to treat the specific NOA condition as embraced by the breadth of the claims. If the expression in SSCs  are used to treat a patient with NOA caused by a genetic mutation, it is unclear that  any donor sequences with homology arms will target the specific sites in therapeutic effective level that result in treatment of NOA. The art teaches NOA are believed to be caused by an array of genes , which renders genetic correction substantially more difficult as it would require simultaneous targeting of various loci (see 569, col. 1, para. 3). One of skill in the art would have to (i) identify the mutations causing NOA and then generate  a predictable animal  model carrying NOA patient-originated mutations, (ii) analyze testicular phenotypes of males, (iii) isolateand in vitro culture of SSCs,  (iv) correction of the genetic defect by CRISPR-Cas9-mediated HDR by designing sgRNA, (v) derivation of repaired SSC lines through single-cell expansion, (vii) off-target effect analysis by whole-genome sequencing, (viii) transplantation of the repaired SSCs into recipient testis to restore spermatogenesis, and (8) isolation of haploid gametes for fertility analysis. The specification fails to treat any subject having NOA caused by any mutation.  An artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success. Given the unpredictability of germline gene therapy taken with the lack of guidance in the specification and the art at the time of filing, it would have required those of skill undue experimentation to try correcting the mutation causing NOA in SSC at random or  an endogenous locus  such that nucleic acid that corrects the genetic mutation is integrated into the cleaved gene and the transgene is expressed at a level sufficient to treat NOA of different etiology and pathology as required by the claims. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. An artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success.
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions. An artisan of skill would have required undue experimentation to practice the invention because the art of germline gene therapy was unpredictable at the time of filing of this application as supported by the observations in the art record. 

Conclusion
 No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamra et al (USPGPUB 20190134227, dated 5/9/2019, filed on 4/5/2017, EFD 4/18/2016) teach a method for generating a germline modification in the genome of a mammal comprising contacting the spermatogonial stem cells (SSCs) in said mammal with Cas9 and at least one guide RNA, wherein gerrmline modification comprises insertion of the single-stranded oligonucleotide by non-homologous end joining (NHEJ)-mediated insertion repair or homology-directed repair (HDR).
Ramathal et al (USPGPUB 20160137975) teaches a method of treating non-obstructive azoospermia (NOA) in a male subject caused by a genetic mutation (para (0009) "a treatment is provided for male infertility associated with azoospermia resulting from a genetic
abnormality, for example a deletion, in the (AZF) region", para (0042) "a male with oligospermia or azoospermia, which may be nonobstructiveazoospermia (NOA) comprising:
introducing a recombinant nucleic acid molecule into stem cells from the male subject, wherein the nucleic acid molecule corrects the genetic mutation causing the NOA, thereby generating transformed stem cells (para (0081) "genes are optionally introduced into the
pluripotent cells prior to performing the method or into the differentiated germ cells that are produced after performing the method, for example, to replace genes having a loss of function mutation ... para [0079) , isolating transformed stem cells that are heterozygous or hemizygous for the genetic mutation, thereby generating isolated transformed stem cells (para (0081)  and
introducing the isolated transformed stem cells that are heterozygous or hemizygous for the genetic mutation into the male subject, thereby treating NOA in the subject (para [0009) "a somatic cell is obtained from a male donor suffering from infertility.
Orwig et al “Gene therapy in and around the germline: International Summit on Human Gene Editing: A Global Discussion,” Washington, DC, December 1-3, 2015 (18 pages), IDS)..
Wu et al (Cell Research (2015) 25:67-79, IDS) teach  correction of a genetic disease by CRISPR-Cas9 mediated gene editing in mouse SSC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632